Citation Nr: 1204139	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  00-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1970.  The Veteran is the recipient of the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  The Veteran military occupational specialty (MOS) was a supply clerk, and he did not serve in combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied his claim of entitlement to service connection for paranoid schizophrenia.

The Board also notes that on his November 2000 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing.  The Veteran was scheduled for a Travel Board hearing in May 2003, to which he did not report.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

This claim came before the Board in July 2003, October 2007, and April 2010.  On each occasion, the claim was remanded for additional evidentiary development.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board is aware of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness...]  In this case, however, the Veteran has specifically limited his claim to the issue of entitlement to service connection for paranoid schizophrenia.  He has not requested entitlement to service connection for all psychiatric symptomatology.  Therefore, because the Veteran has clearly limited his current claim to paranoid schizophrenia, and not for any other psychiatric disorder, the Board's jurisdiction is limited.  See 38 U.S.C.A. § 7105 (West 2002).  If the Veteran wishes to file a claim of entitlement to service connection for a psychiatric disorder other than paranoid schizophrenia, he must file such a claim with the RO.



FINDING OF FACT

The evidence does not demonstrate that the Veteran's currently diagnosed paranoid schizophrenia is a result of a disease or injury incurred during his active military service, or that it became manifest within one year of his military service discharge.


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by active military service; nor may it be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Veteran filed his original claim of entitlement to service connection for paranoid schizophrenia in August 1999, prior to the enactment of the VCAA.  Thereafter, the Veteran was issued notice letters in October 2002, August 2003, and March 2008, which fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  To the extent that these notice letters were not sent to the Veteran prior to initial adjudication of his claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated, and an additional supplemental statements of the case were provided to the Veteran in March 2007, June 2007, August 2009, and November 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The March 2008 notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board also notes that the Veteran has been awarded Social Security Administration (SSA) disability benefits.  In August 2006, VA received notice from SSA that the Veteran's records had been destroyed.  The Board notes that VA Personnel Information Exchange System (PIES) responses were received in April 2010 and November 2010, which indicated that the no records existed for the 67th MEDEVAC unit.  See PIES Responses, April 12, 2010 and November 18, 2010.  Further, the Veteran was requested to provide additional evidence in support of his claim in April 2010 and September 2010, to include authorization to obtain records from the Georgia Department of Corrections.  The Veteran failed to respond.  The duty to assist is not always a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The record indicates that the Veteran participated in a VA compensation examination in November 1999, to determine his level of competency and in conjunction with his claim for nonservice-connected pension.  There is no indication that this examination was intended to address the likely nature and etiology of the Veteran's currently diagnosed paranoid schizophrenia.  Further, the Board notes that although the Veteran does have a currently diagnosed disability, there is no evidence in the service treatment records to indicate that the Veteran suffered from paranoid schizophrenia during service.  In fact, there is objective evidence indicating that he had no psychiatric disorder at all.  The Veteran has failed to provide any additional evidence to indicate that his current psychiatric disorder is related to his time in active duty service.  Accordingly, the Board finds that a VA examination is not in order.  See McLendon, supra.

Additionally, the Board finds there has been substantial compliance with its July 2003, October 2007, and April 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from paranoid schizophrenia as a result of his time in active duty service.  The Board disagrees.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disease, including psychoses, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

Analysis

The Veteran contends that he currently suffers from paranoid schizophrenia that is the result of his time in active duty service.  The Veteran has not indicated any specific event or experience that he claims caused his current psychiatric disorder.

Initially, the Board notes that the Veteran has a current diagnosis of chronic, paranoid, schizophrenia.  See VA Treatment Record, July 15, 2010.  Thus, element (1) under Hickson/Shedden has been satisfied.  See Hickson and Shedden, supra.

After a thorough review of the Veteran's service treatment records, the Board notes that upon entry into military service, the Veteran's psychiatric state was considered normal.  The Veteran himself stated that he was in "good" health.  He specifically denied experiencing: frequent trouble sleeping; nightmares; depression or excessive worry; loss of memory or amnesia; nervous trouble of any sort; having a drug habit; or excessive drinking.  See Standard Forms (SF) 88 & 89, Service Entrance Examination Reports, May 28, 1969.  

In March 1970, the Veteran participated in a psychiatric evaluation.  It was noted that the Veteran had a history of difficulty with authority figures, including dropping out of school in the 10th grade and a civilian arrest for drinking.  On March 18, 1970, he was put on antabuse tablets as a method of solving his drinking problem, which failed.  The Veteran's command stated that he habitually failed to go to work and repeatedly failed to follow instruction from his supervisors.  He was noted to have an immature personality with little insight into his problems or motivation to adjust to the military.  The examining psychiatrist found the Veteran to be both mentally responsible and able to distinguish right from wrong and to adhere to the right.  He had the mental capacity to understand board and judicial proceedings and participate in his own defense.  He was not suffering from an incapacitating mental illness that warranted medical separation.  He was found to have no psychiatric disease.  See Service Personnel Record, March 31, 1970.

Upon separation from active duty service, the Veteran's psychiatric state was again noted as normal and he again specifically denied experiencing: frequent trouble sleeping; nightmares; depression or excessive worry; loss of memory or amnesia; nervous trouble of any sort; having a drug habit; or excessive drinking.  See SF 88 & 89, Service Separation Examination Reports, April 3, 1970.

The Veteran was not diagnosed with a psychiatric disorder during his time in active duty service.  Further, there is no indication that he was treated for or diagnosed with a psychiatric disorder, specifically paranoid schizophrenia, during his first post-service year.  Though the Veteran has indicated that he suffered from this condition after service, and was incarcerated from later in 1970 to 1978, as noted above, he failed to provide VA with the appropriate authorization to obtain these records.  Accordingly, the Board finds that the Veteran has failed to establish element (2) under Hickson/Shedden and he is not afforded the presumption set forth under 38 C.F.R. §§ 3.307, 3.309 (2011).  See Hickson and Shedden, supra.

Turning to crucial Hickson/Shedden element (3), nexus, the Board notes that the Veteran was provided a VA compensation examination in November 1999.  At that time, the Veteran reported that during service, he was disciplined for leaving his post and assigned duties to a warehouse.  He subsequently began to believe that people were plotting against him.  At the command of the voices he was hearing, he carried out a threat.  He stated that he underwent psychiatric evaluation and reported that he was given a diagnosis of paranoid schizophrenia.  Upon examination, the Veteran's thought processes were not reflective of loose associations, perseverations, neologisms, tangential thinking, circumstantial thinking, confusion or echolalia.  His speech was within normal limits and it was relevant and coherent.  Thought content was positive for auditory hallucinations, which the Veteran reported occurred occasionally.  He reported that these voices tell him to "break the law."  Delusional thinking was manifested by his description of persecutory beliefs.  His affect was flat and did not appear labile.  His mood was within normal limits, and signs of anxiety and depression were not noted.  The Veteran also denied current and past suicidal ideation.  He had poor insight regarding his problems.  See VA Compensation Examination, November 2, 1999.

As noted above, the November 1999 VA examination was performed in order to determine the level of the Veteran's competency, as well as to ascertain his entitlement to a nonservice-connected pension.  No medical nexus opinion was associated with this examination.  The only evidence in support of the Veteran's claim consists of his own lay testimony that he has consistently suffered from paranoid schizophrenia since his time in active duty service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to report his symptom of auditory hallucinations, because it requires personal knowledge and came to him through his senses.  See Layno, 6 Vet. App. at 470.  However, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Significantly, his reported history of continued symptoms since active service is inconsistent with the other evidence of record.  Indeed, his assertions of in-service incurrence are inconsistent with the history he provided at the time of his service separation examination, during which time he did not complain of any psychiatric difficulties.  See Caluza, supra (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a Veteran). 

It was only in conjunction with his present claim for benefits that the Veteran began to assert that he experienced psychiatric symptomatology since his time in active duty service.  Accordingly, the Board does not find the Veteran to be a credible historian.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claim of entitlement to service connection for paranoid schizophrenia must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied. 


ORDER

Entitlement to service connection for a psychiatric disorder, to include paranoid schizophrenia, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


